DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims dated 11/11/20 are acknowledged.  Claims 1-8, 22, 31-42, 44, 46-48, and 50-57 are pending and subject to prosecution.  Claims 54-57 are amended.

WITHDRAWN REJECTIONS
The 112b rejection over claims 54-57 is withdrawn in light of Applicant’s amendments to the claims.
RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a withdrawn rejection are moot.  A response to a maintained rejection can be found below.
Priority
The priority of the pending claims is afforded priority to EP07003981.3, or 02/27/2007.  An English copy of the priority document is of record in the instant Application.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8, 22, 31-42, 44, 46-48 and 40-52, 54 and 56 remainUS Patent Application Publication No. 2004/0004075 to Morales, of record, further in view of US Patent Application No. 2002/0094577 to “Guirguis” of record OR WO 2007/014741 to “Duymelinck” of record.  The claims are drawn to a method for treating a biological material, wherein the method comprises contacting a biological material with a first non-aqueous composition comprising (a1) 20-90 vol % methanol, (a2) 1-50 vol % of an organic additive, (a3) 1.0% to 30% organic acid including acetic acid, and transferring the biological material from the first non-aqueous composition directly into a second composition (B) comprising ethanol in a concentration of up to 99 vol %.  
Morales disclose methods of histological processing of biological samples comprising the steps of fixation, dehydration, clearing and impregnation using non-aqueous solutions (Abstract).  Morales discloses the method comprises immersing the biological sample in the non-aqueous solutions, wherein the solutions for fixation, dehydration, and clearing can be separate solutions sequentially administered, or the same solution, or combinations thereof (paragraphs [0018]-[0022]).  
Morales discloses the general technique wherein samples are immersed then immersed in a “first” solution A, and then a second solution “B” to eliminate residual solution A (paragraph [0080]).  In a working example, Morales discloses a non-aqueous solution of 40% isopropyl alcohol, 20% polyethylene glycol, and 0.5% acetic acid in a first solution (paragraphs [0123]) and a second solution of 55% isopropyl alcohol at paragraph [0130], over separate steps to fix, dehydrate clear and impregnate the samples. (see Example 3). 
Morales discloses that the fixation solution comprises isopropyl alcohol or methanol (paragraph [0025]).  Morales discloses polyethylene glycol acts as a fixative enhancer (paragraph [0024]).
Morales discloses the dehydration solution includes ethyl alcohol (ethanol) or isopropyl alcohol (paragraph [0026]), and the second solution within example 3 shows the isopropyl alcohol at 55% (paragraph [0130]).
Morales makes a point to teach that the process eliminates water from solutions used therein resulting in non-aqueous solutions (paragraph [0057]).
Thus, Morales discloses a method for treating a biological material, wherein the method comprises the steps of i) providing a biological material, ii) contacting the biological material with a first non-aqueous composition comprising (ai) 40% methanol, (a2) 20% polyethylene glycol and (a3) 0.5% acetic acid, and then transferring the material into a second composition comprising ethanol of 55%, which reads on “a concentration of up to 99 vol.%."
However, Morales does not disclose wherein the acetic acid is 1.0%-30% as required by instant claim 1.
Guirguis discloses methods of fixation of biological specimens (Abstract).  Guirguis discloses the fixative solutions comprises, at least, organic solvents, including methanol, from 30-45% by volume (Table 1, paragraph [0032]); polyolys from 0.5-2.0% by volume (Table 1); and acetic acid from about 0.2% to about 2.0%  by volume (paragraph [0039]).  Guirguis discloses methanol is a known solution in wet fixation of specimens (paragraph [0012]).  Guirguis discloses acetic acid is a nucleoprotein precipitator and a hemolytic agent to lyse red blood cells (paragraph [0039]).
Duymelinck discloses methods of fixation of biological specimens (Abstract).  Duymelinck discloses a combined fixation, dehydration and initial clearing solution (FDC solution) comprising, at least, organic solvents, including methanol, from 30-90% by volume (Page 5, lines 15-20; lines 32-33); and acetic acid from about 0.2% to about 10%  by volume (Page 5, lines 32-33).  Duymelinck discloses the acetic acid is a week acid which counter acts the methanol-induced shrinkage of the cellular tissue components (page 15, lines 24-35).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  It would have been obvious to the skilled artisan to adjust the concentration of acetic acid in Morales to 1.0-30% as claimed, as the prior art taught the function of weak acids, such as acetic acid as both a nucleoprotein precipitator and a hemolytic agent, and as a way to combat the methanol-induced 
To the extent that Applicant argues that Morales does not disclose methanol as a fixative at the claimed range, Morales discloses a non-aqueous solution of 40% isopropyl alcohol, 20% polyethylene glycol, and 0.5% acetic acid in a first solution (paragraphs [0123]) (see Example 3); and Morales discloses that the fixation solution comprises isopropyl alcohol or methanol (paragraph [0025]).  It is prima facie obvious to select a known material based on its suitability for its intended use (MPEP 2144.07).  In the instant case, Morales explicitly teaches methanol is a suitable fixative at paragraph [0025]), and Guirguis discloses methanol is a known solution in wet fixation of specimens (paragraph [0012]) and Duymelinck discloses methanol is a preferred organic solvent (page 15, lines 17-19).  Thus, skilled artisan would have been motivated to select methanol as the solvent in the method of Morales, as methanol was a well known solvent in fixative solutions as the time of the invention.
With regard to claim 2, Morales discloses the method is effected at a temperature between 30oC and 65oC (paragraph [0018]).
With regard to claim 3, Morales discloses the first solution is flushed from the biological sample using the second solution via immersion, which reads on combining the composition with the second solution, according to claim 3.
With regard to claim 4, Morales discloses the method further comprises a processing the biological material using a tissue processors (paragraph [0012]).
With regard to claims 5 and 6, Morales discloses the biological material comprises cells or tissues, including isolated cells, body fluids, aspirates and nucleic acids (paragraphs [0014], [0030], [0060]).
With regard to claims 7 and 38-40, Morales discloses the embedding the material in an embedding material such as paraffin, after fixation and dehydration (Example 3, paragraph [0020]-[0021]).
With regard to claims 8 and 22 and 41-42, Morales discloses once embedded the biological material can be stored, and that the nucleic acids from the treated biological samples can be used for genetic analysis and/or histological analysis using microscopy or staining (paragraph [0055]-[0056]).
With regard to claim 31-32, Morales discloses acetic acid is used in the non-aqueous solutions, which is a weak organic acid as claimed (Example 3, paragraph [0025]).
With regard to claim 33, Morales discloses the solutions therein can have additional additives, including detergents (paragraph [0024]).
With regard to claims 34-36, Morales discloses the solutions therein can comprise propylene glycol (i.e. 1,2-propanediol) (paragraph [0024]).
With regard to claim 37, Morales discloses the method allows for room temperature storage after subjected to the methods therein (paragraph [0064] and [0096]), which necessarily means the storage occurs after step ii) and step iii) of claim 1.  
With regard to claim 44, Morales discloses the biological material can be fresh (paragraph [0012]).
With regard to claims 46 and 47, the second solution comprises ethyl alcohol (ethanol) or isopropyl alcohol (paragraph [0026]), and the second solution within example 3 shows the isopropyl alcohol at 55%, thus Morales discloses a second composition comprising ethanol of 55%, which reads on “comprising 20 to 99 vol.%" and “50 to 80 vol.%" as claimed.
With regard to claim 48, the instant specification discloses a cross-linking substance includes formaldehyde (paragraph [0005]).  Morales discloses its methods eliminate the need for formaldehyde in some embodiments (paragraph [0095]).  
With regard to claims 50-52, wherein the first non-aqueous composition comprises 3-30%, 5-20% or 1-15% organic acid, Morales does not disclose the acetic acid within the claimed ranges.  However, Guirguis discloses acetic acid from about 0.2% to about 2.0%  by volume (paragraph [0039]), and Duymelinck discloses acetic acid from about 0.2% to about 10%  by volume (Page 5, lines 32-33).  Thus, the claimed ranges are obvious for the same reasons as stated above, namely, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  It would have been obvious to the skilled artisan to adjust the concentration of acetic acid in Morales to 3-30%, 5-20% or 1-15% organic acid as claimed, as the prior art taught the function of weak acids, such as acetic acid as both a nucleoprotein precipitator and a hemolytic agent, and as a way to combat the methanol-induced shrinkage of cellular tissue.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as the use of acetic acid, within the claimed range, within fixation protocols was known in the art at the time of the invention.
With regard to new claims 54 and 56, wherein the method further comprises isolating RNA or DNA contained in the biological material of step i) after fixation and dehydration (paragraphs [0056], [0063], [0096]).

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 11/11/20 have been fully considered but are not persuasive.  
At page 9 of the Reply, Applicant traverses the rejection, for the reasons stated in the 9/27/19 reply.  The Examiner disagrees for the reasons of record recited in the non-final office action of 6/12/20.  Applicant argues that the remainder of the arguments address certain additional assertions made in the office action of 6/12/20. It is noted that these arguments are reiterative over the arguments of 9/27/19.
At pages 9-10, Applicant argues that there is no sufficient motivation for one skilled in the art to modify Morales in view of Guirguis or Duymelinck.  Applicant argues that Morales does not motivate a skilled artisan 
“to select methanol from among multiple types of fixatives in a first step or select ethanol among more than 10 dehydrating agents in a second step, let alone select both methanol among the different fixatives and ethanol among the different dehydrating agents.  In addition, due to multiple differences between the solutions where acetic acid is present in D1 [Morales] and those in D2 [Guirguis] or D3 [Duymelinck], one of ordinary skill in the art would not reasonably predict that the concentration suitable for a fixative composition of D2 or for a fixation-dehydration-clearing (FDC) solution of D3 is appropriate for the solution of D1.”


    PNG
    media_image1.png
    134
    471
    media_image1.png
    Greyscale
The Examiner does not agree.  Morales discloses that the fixation solution comprises isopropyl alcohol or methanol (paragraph [0025]):



 Thus Morales presents a limited number of choices for the skilled artisan.  Morales is not cited as an anticipatory reference.  Nowhere in the disclosure does Morales teach away from using methanol as a fixative. Thus methanol is one suggested fixative from the teachings therein, regardless at what step in a process a fixative is used.   The selection of methanol as the fixative by the skilled artisan is nothing more than following the suggestions of Morales.  The fact that Morales identifies numerous fixatives as operative in the method reflects the advanced state of this field and the skilled artisan’s corresponding understanding of many agents that can fulfill the required function—each of which would have been as obvious as any other.
With regard to Applicant’s assertion that there is no suggestion of selecting both methanol and ethanol in the two step process is not persuasive.  Morales presents a limited number of choices for fixative and a limited number of dehydrating agents, and the selection of methanol and ethanol, respectively, by the skilled artisan is nothing more than following the suggestions of Morales.
With regard to Applicant’s assertion that because multiple differences between the solutions where acetic acid is present in Morales and those in Guirguis or Duymelinck, one of ordinary skill in the art would not reasonably predict that the concentration suitable for a fixative composition of Guirguis or for a fixation-dehydration-clearing (FDC) solution of Duymelinck is appropriate for the solution of Morales.  These arguments are not persuasive.  The combination of Morales with Guirguis or Duymelinck is to render the presently claimed invention obvious.  Applicant appears to suggest that the concentration of acetic acid in a fixative solution has an unarticulated claimed effect, or would somehow render the instant claims non-functional.  However, the instant claims do not require any specific effect, nor does Applicant articulate why the differences in acetic acid concentrations in fixative solutions is not suitable for the fixative solution of Morales, or how the differences in acetic acid would affect the claimed invention.  With regard to the relevancy of Guirguis or Duymelinck with Morales, all of the cited art are directed towards the preservation and processing of biological tissues, and thus they are analogous art relevant to the presently claimed invention.
At section A of the reply (page 10), Applicant argues that the arrival of the present claims from the disclosure of Morales is via piecemeal reconstruction using hindsight analysis of the presently pending application, and Applicant points to arguments in the submission of September 27, 2019, pages 9-11.  The Examiner notes that these arguments are not persuasive for the same reasons as stated in the office action of 6/12/20: 
Applicant argues that in order to arrive at the presently pending claimed method from Morales, one has to allegedly modify Morales in the following manners:
a.   to replace isopropanol in the solution of step 1 in Example 3 of Morales with methanol in view of paragraph [0025] of Morales (to perform step ii) (a) of instant claim 1);
b.  to replace isopropanol in the solution of step 2 in Example 3 of Morales with ethanol in view of paragraph [0026] of Morales (to perform step iii) of instant claim 1); AND
c.   (a) to increase the acetic acid concentration in the solution of step 1 in Example 3 of Morales in view of the acetic acid concentration range of Guirguis (to perform step ii) (a3)), OR
(b) to increase the acetic acid concentration in the solution of step 1 in Example 3 of Morales in view of the acetic acid concentration range of Duymelinck (to perform step ii) (a3)).  Office Action 6/12/20, page 10.

As noted previously, Morales is not limited to Example 3 therein.  Morales discloses methods of treating biological samples, wherein the method comprises immersing the biological sample in the non-aqueous solutions, wherein the solutions for fixation, dehydration, and clearing can be separate solutions sequentially administered, or the same solution, or combinations thereof (paragraphs [0018]-[0022]).  While Example 3 is one methodology reduced to practice, the remainder of the specification is relevant to all the teachings therein.  Thus, while Example 3 of Morales uses different solution constituents, Applicant’s arguments which attempt to limit Example 3 as incapable or prohibitive from using the other suggested reagents therein is incorrect.  Applicant’s assertion appears to suggest that the working examples of prior art are limiting, and exclusionary to the remainder of the document -where the broader disclosure of the specification which teaches alternatives for solutions, such as those listed fixatives at paragraph [0025] or dehydration alcohols as paragraph [0026].   As iterated in the Office action of 6/12/20, Morales states, “the following examples are meant to be illustrative of the present invention; however, practice of the invention is not limited or restricted in any way by them” at paragraph [0098].  

    PNG
    media_image2.png
    89
    481
    media_image2.png
    Greyscale
Further, if Applicant’s arguments were valid, then the Examiner questions the following statement of the present disclosure, prior to the working examples:


The Examiner disagrees with Applicant’s arguments that there is no motivation to modify a specific working example with the general teachings in the specification.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989). Nonpreferred embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In the instant case, the arrival of use of alternative solutions in Example 3 of Morales comes from the broader disclosure, which reasonable suggests other fixatives and dehydration solutions can be used.
With regard to Applicant’s arguments that the arrival of the instant claims is via piecemeal reconstruction of the prior art in light of the instant application, the Examiner cannot agree.  As iterated in the rejection, Morales teaches a multi-step fixative and dehydration process for treating biological tissues, using non-aqueous solutions.  Thus Morales directed to the same endeavor as claimed.  Morales discloses the fixative solutions can comprise the same constituents as claimed.  Morales discloses the dehydration solutions can comprise the same constituents as claimed. The only teaching missing from Morales is the percentage of acetic acid, which is provided by either Guirguis or Duymelinck, both disclosures are also relevant to the present endeavor of treating/preserving biological tissues.
Applicant again argues that the disclosure of fixatives at paragraph [0025] and dehydrating agents at paragraph [0026] of Morales is not a limited number of agents, nor that the selection of methanol and ethanol, respectively is the product of the skilled artisan following the teachings of Morales. Applicant argues:

    PNG
    media_image3.png
    288
    636
    media_image3.png
    Greyscale







    PNG
    media_image4.png
    54
    643
    media_image4.png
    Greyscale


The Examiner cannot agree.  Applicant’s argument that these disclosures of Morales do not represent a predictable solution to the problem of fixing and dehydrating samples is unconvincing of error.  Applicant’s arguments directly contradict the disclosure of Morales.  Morales states that any one of the listed fixatives is suitable for the disclosure therein, at paragraph [0025], and that any of the listed dehydration alcohols is suitable for the disclosure therein, at paragraph [0026].  Any one of those listed in paragraph [0025] function as fixatives – absent evidence to the contrary.  Any one of those listed in paragraph [0026] function as a dehydration agent – absent evidence to the contrary. Applicant has provided no evidence to show that the larger a genus of known species is renders the selection of any one species non-obvious, when that species is selected for the exact property that is taught as for the whole genus.

    PNG
    media_image5.png
    137
    483
    media_image5.png
    Greyscale
Further, Applicant appears to take the position that methanol is not a known fixative, or is unpredictable as a fixative – wherein Applicant’s insistence that selection of methanol from the disclosure of Morales, who lists methanol as a fixative at paragraph [0025] is not obvious –is incorrect. Guirguis discloses methanol is a known solution in wet fixation of specimens (paragraph [0012]).  Further, while not necessary for the rejection of record, it is noted that previously cited US Patent Application 2006/0088814 to Hecht, of record and cited in the Office action of 2/18/14, teaches methanol is a known fixative, and that there are commercially available cell fixative solutions available:



Further, with regard to Applicant’s position that ethanol is not a known dehydration reagent, or is unpredictable as a dehydrating reagent - wherein Applicant’s insistence that selection of ethanol from 

    PNG
    media_image6.png
    281
    465
    media_image6.png
    Greyscale







At section B, page 12, Applicant argues that due to multiple differences between the solutions wherein acetic acid is present in Morales, and in those in Guirguis or Duymelinck, one of ordinary skill in the art would not reasonably predict that the concentration suitable for a fixative composition of Guirguis or for a fixation-dehydration-clearing (FDC) solution of Duymelinck is appropriate for the solution of Morales.  These arguments are repetitive, are addressed above, and remain non-persuasive for the same reasons as stated above.  The combination of Morales with Guirguis or Duymelinck is to render the presently claimed invention obvious.  Applicant appears to suggest that the concentration of acetic acid in a fixative solution has an unarticulated claimed effect, or would somehow render the instant claims non-functional.  However, the instant claims do not require any specific effect, nor does Applicant articulate why the differences acetic acid concentrations in different fixative solutions is not suitable for the fixative solution of Morales, or how the differences in acetic acid would affect the claimed invention.  With regard to the relevancy of Guirguis or Duymelinck with Morales, all of the cited art are directed towards the preservation and processing of biological tissues, and thus they are analogous art relevant to the presently claimed invention.
At section B, page 12, Applicant argues that Applicant acknowledges that Morales is not limited to Example 3, but that this example is “primarily” relied upon in order to render obvious the pending claims, and thus “if one skilled in the art were to modify D1 [Morales] in view of D2 [Guirguis] or D3 [Duymelinck] to arrive at the instantly claimed method, such a person would carefully consider Example 3 of D1.”  The Examiner notes that even if a skilled artisan carefully considers Example 3 of Morales, Applicant has not proffered any evidence to support the repeated arguments that substituting the broader disclosures of alternate fixatives or dehydration reagents is non-obvious.
At section B, page 12 Applicant states, 
“As to the contention that Applicant fails to provide any evidence to show that the concentration of acetic acid suitable for the fixative composition of D2 or for the FDC solution of D3 is not suitable for the first solution of D1, as previously discussed… it is the Patent Office’s burden to support the assertion that the concentration of acetic acid in D2 or D3 is suitable of the solution of D1 because a prima facie case of obviousness requires a reasonable expectation of success for one of ordinary skill in the art to arrive at the claimed invention when modifying a reference as asserted in the office action.”

The Examiner notes that the rejection of record stated that Morales discloses the presence of acetic acid in the fixative solution; then the rejection of record articulated that Morales does not disclose the claimed range.  The rejection of record then articulates that Guirguis discloses a fixative solution comprising acetic acid at the claimed range.  The rejection of record then articulated that Duymelinck discloses a fixative solution comprising a fixative solution of acetic acid at the claimed range.  Then the rejection then articulates:
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  It would have been obvious to the skilled artisan to adjust the concentration of acetic acid in Morales to 1.0-30% as claimed, as the prior art taught the function of weak acids, such as acetic acid as both a nucleoprotein precipitator and a hemolytic agent, and as a way to combat the methanol-induced shrinkage of cellular tissue.  A skilled artisan would have had a reasonable expectation of success in 

Thus, the rejection lays out that the presence of acetic acid in fixative solutions is known, and at the same range.  The art that is cited, Guirguis or Duymelinck with Morales, all are directed towards the preservation and processing of biological tissues, and thus they are analogous art relevant to the presently claimed invention.

    PNG
    media_image7.png
    112
    631
    media_image7.png
    Greyscale
It is Applicant who makes the argument that because the Guirguis and Duymelinck have different fixative solutions, they are not suitable for combination with Morales (see page 10 of the reply of 11/11/20):



However, Applicant does not articulate why.  It is Applicant’s burden to explain Applicant’s own assertions: why the different fixative solutions of Guirguis and Duymelinck render the inclusion of the claimed acetic acid range is unpredictable.
Applicant appears to suggest that the concentration of acetic acid in a fixative solution has an unarticulated claimed effect, or would somehow render the instant claims non-functional.  However, the instant claims do not require any specific effect.  The claim only requires that the specimen is “treated” in the claims.  Thus Applicant’s assertion that is would be unpredictable to adjust the acetic acid concentration and still be able to treat a specimen is not persuasive.
Applicant reiterates that the claimed invention has unexpected, superior results, and is thus not obvious, for the same reasons as stated in the reply of 9/27/19 – pointing to, in particular, Examples 4-9.  The Examiner has previously addressed these arguments, noting that the evidence provided was not of the same scope as the claimed subject matter.
The Examiner has, however, reconsidered the arguments in the context of this reply and still finds them unconvincing.
At pages 13-14, Applicant discusses meeting the nexus requirement necessary to overcome an obviousness rejection with unexpected results. Among other things, Applicant contends based on In re Chupp that “[w]hen considering when proffered evidence is commensurate in scope with the claimed invention, the Applicant is not required to show unexpected results over the entire range of properties possessed by a chemical compound or composition.” Applicant goes on to opine based on In re Clemens that unexpected results shown for a subgenus or subrange “would be sufficient to rebut a prima facie case of obviousness if a skilled artisan ‘could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.’” Applicant’s reply takes these cases out of their context within the overall principles of secondary considerations. The entire relevant discussion from MPEP 2145 containing Chupp and Clemens is instructive:
For example, a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan "could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the nonobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof.). But see, Grasselli, 713 F.2d at 743, 218 USPQ at 778 (evidence of superior properties for sodium containing composition insufficient to establish the non-obviousness of broad claims for a catalyst with "an alkali metal" where it was well known in the catalyst art that different alkali metals were not interchangeable and applicant had shown unexpected results only for sodium containing materials); In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978) (evidence of superior properties in one species insufficient to establish the nonobviousness of a subgenus containing hundreds of compounds); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972) (one test not sufficient where there was no adequate basis for concluding the other claimed compounds would behave the same way). 

However, an exemplary showing may be sufficient to establish a reasonable correlation between the showing and the entire scope of the claim, when viewed by a skilled artisan. See, e.g., Chupp, 816 F.2d at 646, 2 USPQ2d at 1439; Clemens, 622 F.2d at 1036, 206 USPQ at 296. On the other hand, evidence of an unexpected property may not be sufficient regardless of the scope of the showing. Usually, a showing of unexpected results is sufficient to overcome a prima facie case of obviousness. See, e.g., In re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975). However, where the claims are not limited to a particular use, and where the prior art provides other motivation to select a particular species or subgenus, a showing of a new use may not be sufficient to confer patentability. See Dillon, 919 F.2d at each case should be evaluated individually based on the totality of the circumstances.

(All emphases added.) In accordance with the MPEP, the Examiner has evaluated this case based on the totality of the circumstances. As noted above and previously, these claims are “not limited to a particular use,” and the cited prior art provides motivation to select the claimed components in their claimed amounts to fix and preserve tissue. The invention, as discussed in the rejection and above, amounts to a selection of reagents from Morales, which identifies those reagents as useful in a fixation and preservation method, accompanied by optimizing the amounts of acetic acid, one of those reagents, in a way expressly suggested by Guirguis and Duymelinck as useful in a fixation and preservation method. As such, even if Applicant’s finding of RNA isolation were “a new use,” it still “may not be sufficient to confer patentability.” See MPEP 2145.
The Examiner’s consideration of claim 1 precludes a finding of any nexus between the proffered evidence and the method as applicant claims it. For example, in claim 1, the second composition (B) may contain “up to 99 vol.%” ethanol, a range that includes zero. See MPEP 2173.05(c), part II (“the term ‘up to’ includes zero as a lower limit”). Furthermore, the claimed method is one that “comprises the steps” enumerated in claim 1, meaning the method does not exclude any “subsequent treatment of the ethanol-containing second composition,” an allegedly inventive element. See MPEP 2111.03, part I (“The transitional term ‘comprising’ . . . is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”). If the presence of ethanol in the second composition (B) and the lack of any treatment step after instantly claimed step (iii) are is critical to the success of applicant’s method (see, e.g., reply at 13), then it is incumbent upon Applicant to claim that method and to provide evidence of criticality commensurate in scope with that claimed invention. 
Furthermore, an allegation of unexpected results “should establish ‘that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.’” MPEP 716.02(b), part I. Applicant has not met these four requirements. For example, Applicant has provided 
Given the strong evidentiary showing within the rejection—which, again, establishes the obviousness of selecting reagents from a single reference and modifying the amount of one such reagent to be an amount explicitly suggested by two analogous references—the mere submission of objective evidence, if some were provided, would not necessarily overcome this rejection. “The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.” MPEP 716.01(d) (citing In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987)). MPEP 2145 likewise instructs: “Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) ("the record establish[ed] such a strong case of obviousness" that allegedly unexpectedly superior results were ultimately insufficient to overcome the obviousness conclusion) . . . .”
At page 14, Applicant writes that “one skilled in the art would be able to adjust incubation time and temperature to achieve the unexpectedly superior properties.” This notion is counterintuitive and inconsistent with the law of obviousness. If a person of ordinary skill would not have predicted the very existence of the superior properties (as applicant suggests), he or she could not possibly have expected to achieve them using routine optimization. 
Finally, at page 14, Applicant writes:
Limiting the data presented in an application to each specific experimental conditions [sic] would be unduly restrictive, eliminate the effectiveness of using [the] unexpectedly superior properties of [the] claimed subject matter in rebutting a prima facie case [of] obviousness, and thus render such an approach practically useless.

The Examiner cannot discern the import of this remark to the obviousness evaluation. First, it is unclear whether the “data presented in an application” is the data supplied in the as-filed application or data potentially supplied to rebut the Examiner’s finding of obviousness. In any event, the notion that providing evidence of criticality commensurate in scope with the claimed method (which, again, does not limit the amount of ethanol or any unrecited steps) is “unduly restrictive” is not supported by the principles of secondary considerations. Given the strength of the obviousness rejection, in fact, providing such evidence may indeed be the only “effective” way to rebut the prima facie case. 
The Examiner takes no position on whether carrying out sufficient experiments (for example, comparative tests; MPEP 716.02(b), part III) to establish nonobviousness of the instantly claimed method would be “practical” for applicants. It is applicant, not the Office, who chooses the scope of desired patent protection by drafting a claim. See 35 U.S.C. 112(b) (“The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention”) (emphasis added).  Likewise, it is Applicant who must explain why Applicant’s proffered evidence renders applicant’s drafted claims patentable once they have been properly rejected as obvious. MPEP 716.02(b), part II. 
Thus, the claims remain obvious for the reasons stated in the rejections of record.


Claims 53, 55 and 57 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2004/0004075 to Morales, of record.  The claim is directed to a method of treating a biological material, comprising contacting a biological material with a first non-aqueous composition comprising (a1) 20-90 vol % methanol, (a2) 1-50 vol % of a mixture of two organic additives, (a3) 0.1% to 30% organic acid including acetic acid, and transferring the biological material . 
With regard to claim 53, Morales discloses the general technique wherein samples are immersed then immersed in a “first” solution A, and then a second solution “B” to eliminate residual solution A (paragraph [0080]).  In a working example, Morales discloses a non-aqueous solution of 40% isopropyl alcohol, 20% polyethylene glycol, and 0.5% acetic acid in a first solution (paragraphs [0123]) and a second solution of 55% isopropyl alcohol at paragraph [0130], over separate steps to fix, dehydrate clear and impregnate the samples (see Example 3). 
Morales discloses that the fixation solution comprises isopropyl alcohol or methanol (paragraph [0025]).  Morales discloses polyethylene glycol or propylene glycol (1,2-propanediol) act as a fixative enhancer (paragraph [0024]). Morales discloses the dehydration solution includes ethyl alcohol (ethanol) or isopropyl alcohol (paragraph [0026]), and the second solution within example 3 shows the isopropyl alcohol at 55% (paragraph [0130]).
However, Morales does not disclose wherein the first non-aqueous solution comprises “a mixture of at least two [organic] compounds” selected from, among others, polyethylene glycol or propylene glycol (1,2-propanediol).  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  MPEP 2144.06.  In the instant case Morales discloses polyethylene glycol or propylene glycol can be used individually as a fixative enhancer, thus the combination of using them is obvious over the cited art.
To the extent that Applicant argues that Morales does not disclose methanol as a fixative at the claimed range, Morales discloses a non-aqueous solution of 40% isopropyl alcohol, 20% polyethylene 
With regard to new claims 55 and 57, wherein the method further comprises isolating RNA or DNA contained in the biological material of step i) after fixation and dehydration (paragraphs [0056], [0063], [0096]).
Thus, the claims are obvious over the cited art.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 11/11/20 have been fully considered but are not persuasive.  
At page14 of the Reply, Applicant traverses the rejection, for the reasons stated in the 9/27/19 reply.  The Examiner disagrees for the reasons of record recited in the non-final office action of 6/12/20.    Applicant also points to the arguments made over claim 1 to the extent that they are applicable to claim 53. The Examiner disagrees, for the reasons stated above over claim 1.

No claims are allowed.  No claims are free of the prior art. 

FINAL REJECTION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633